NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             16-JUN-2022
                                             08:00 AM
                                             Dkt. 76 OGMD

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


               HONOKA#A PLANTATION COTTAGES, LLC,
                Petitioner-Appellant-Appellant,
                                v.
       MICHAEL YEE, PLANNING DIRECTOR, COUNTY OF HAWAI#I,
                  Respondent-Appellee-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                     (CASE NO. 3CC181000152)

                               ORDER
      (By:   Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)

          Upon consideration of the motions to dismiss appeal
filed by Petitioner-Appellant-Appellant Honoka#a Plantation
Cottages, LLC on May 27, 2022, the papers in support, and the
record, it appears that: (1) the appeal has been docketed;
(2) pursuant to Rule 42(b) of the Hawai#i Rules of Appellate
Procedure, all parties appearing in the appeal have stipulated to
dismiss the appeal and bear their own attorneys' fees and costs;
and (3) the stipulation is dated and signed by counsel for all
parties appearing in the appeal.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Therefore, IT IS HEREBY ORDERED that the motions to
dismiss appeal are granted, and the appeal is dismissed. The
parties shall bear their own attorneys' fees and costs.
          DATED: Honolulu, Hawai#i, June 16, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2